NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         JAN 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 RICHARD B. FOX,                                 No. 15-17342

                  Plaintiff-Appellant,           D.C. No. 5:15-cv-02073-LHK

   v.
                                                 MEMORANDUM*
 HCA HOLDINGS, INC.,

                  Defendant-Appellee.

                    Appeal from the United States District Court
                      for the Northern District of California
                      Lucy H. Koh, District Judge, Presiding

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Richard B. Fox appeals pro se from the district court’s judgment dismissing

his action alleging violations of the Racketeer Influenced and Corrupt

Organizations Act (“RICO”). We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal for failure to state a claim under Federal Rule of Civil

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Procedure 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We

affirm.

      The district court properly dismissed Fox’s action because Fox failed to

allege facts in his amended complaint sufficient to state a claim for violations of, or

conspiracy to violate, RICO. See Sanford v. MemberWorks, Inc., 625 F.3d 550,

557 (9th Cir. 2010) (elements of a RICO claim under 18 U.S.C. § 1962(c)); Cholla

Ready Mix, Inc. v. Civish, 382 F.3d 969, 973 (9th Cir. 2004) (a court is not

required to accept as true a complaint’s conclusory allegations, unwarranted

deductions of fact, or unreasonable inferences).

      Fox’s requests that this court vacate its prior disposition in Fox v. Good

Samaritan Hosp. LP, 467 Fed. App’x 731 (9th Cir. 2012) set forth in his opening

and reply briefs are denied.

      We do not consider arguments or allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    15-17342